UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2118



SHIRLEY WIGGINS; RONNIE HOWELL,

                                          Plaintiffs - Appellants,


          versus


MARTIN COUNTY BOARD OF EDUCATION; KAREN
DAMERON; REATHA GARNER, deceased; ANGELA
MATTHEWS; WILLIE C. PEELE; LISA GAULS; JANET
KALLEN; TOM DAILY; BONITA ANDREWS; BRENDA
WHITE; PERRY JAMES; ANGELA FREEMAN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
District Judge. (CA-04-17-4-FL(4))


Submitted:   February 28, 2005            Decided:   March 18, 2005


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shirley Wiggins, Ronnie Howell, Appellants Pro Se. Donna Rhea
Rascoe, CRANFILL, SUMNER & HARTZOG, LLP, Raleigh, North Carolina,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Appellants appeal the district court’s order dismissing

this action filed under the Family Education Rights and Privacy

Act.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.       See   Wiggins   v.   Martin   County   Bd.   of   Ed.,   No.

CA-04-17-4-FL(4) (E.D.N.C. filed Aug. 18, 2004 & entered Aug. 19,

2004).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -